I
l
                    ARMED SERVICES BOARD OF CONTRACT APPEALS




                                                                                                      I
    Appeal of --                                  )
                                                  )
    DynCorp International LLC                     )      ASBCA No. 61735
                                                  )
    Under Contract No. FA8617-12-C-6208

    APPEARANCES FOR THE APPELLANT:
                                                  )

                                                         Gregory S. Jacobs, Esq.
                                                                                                      I
                                                                                                      ~

                                                         Erin L. Felix, Esq.
                                                          Polsinelli PC
                                                          Washington, DC

    APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                          Air Force Deputy Chief Trial Attorney
                                                         Col C. Taylor Smith, USAF
                                                         Jason R. Smith, Esq.
                                                          Trial Attorneys

                     OPINION BY ADMINISTRATIVE JUDGE THRASHER

            By motion dated September 28, 2018, the government moves to dismiss the appeal as
    moot since the contracting officer rescinded its final decision dated May 11, 2018. The
    government states it "is no longer asserting the claim from which ASBCA No. 6173 5
    arises." By letter dated October 3, 2018, appellant stated it does not object to the
    government's motion to dismiss. When a contracting officer rescinds a government claim
    and the final decision asserting that claim, the voluntary action moots the appeal, leaving the
    Board without jurisdiction to entertain the appeal any further. URS Federal Support
    Services, Inc., ASBCA No. 60364, 17-1BCA136,587. Accordingly, the appeal is                       I
                                                                                                      I
    dismissed as moot.

           Dated: October 9, 2018
                                                                                                      I

                                                       :Administrative Judge
                                                                                                      I
                                                                                                      f
                                                       Chairman
                                                       Armed Services Board                           f
                                                       of Contract Appeals                            l
                                                                                                      tf
    (Signatures continued)
                                                                                                      i

                                                                                                      I
                                                                                                      l
                                                                                                      I
      I concur                                         I concur


                                                        Ci.u' {P~i-
      J. REitTPROUTY
      Administrative Judge
                                                           sf
                                                       CRAIG CLARKE
                                                       Administrative Judge
      Vice Chairman                                    Acting Vice Chairman
I     Armed Services Board
      of Contract Appeals
                                                       Armed Services Board
                                                       of Contract Appeals


l           I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
     Services Board of Contract Appeals in ASBCA No. 61735, Appeal of DynCorp
                                                                                                   II
     International LLC, rendered in conformance with the Board's Charter.

           Dated:



                                                       JEFFREY D. GARDIN
                                                       Recorder, Armed Services
                                                                                                   I
                                                       Board of Contract Appeals
                                                                                                   I
                                                                                                   II
                                                                                                   I
                                                                                                   I
                                                                                                   J
                                                                                                   I
                                                                                                   jj




'i
·l
                                                                                                   i

i
I
1•
                                                                                                   I
                                                                                                   t
j                                                                                                  I
1                                                                                                  f
\
i
!
•\
                                                   2                                               .
1
•
.4
~
I
                                                                                                   iI